Citation Nr: 1013570	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 1, 2007, 
for apportionment of the Veteran's Department of Veterans 
Affairs (VA) benefits on behalf of his two minor children.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the appellant's claim for apportionment of the Veteran's 
benefits on behalf of his two minor children and assigned an 
effective date of April 1, 2007.  In a September 2007 
statement of the case, the RO denied entitlement to an 
effective date earlier than April 1, 2007, for the grant of 
apportionment of the Veteran's VA benefits on behalf of his 
two minor children.  


FINDING OF FACT

A claim for apportionment of the Veteran's VA benefits was 
received on March 12, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 
2007, for the grant of apportionment of the Veteran's VA 
benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.458 (2009); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that an earlier effective date is 
warranted for the grant of apportionment of the Veteran's VA 
benefits.  She asserts that the effective date should be 
April 1, 1996, the date that the Veteran was first entitled 
to VA benefit payments.  

In this case, the basic facts are not in dispute.  The 
appellant and the Veteran were married in December 1989, and 
divorced in December 1995.  They have two children, born in 
February 1991, and October 1993.  On March 12, 2007, the 
appellant filed a claim for apportionment of the Veteran's VA 
benefits on behalf of her two minor children.  In August 
2007, the RO granted entitlement to an apportionment of the 
Veteran's VA benefits, effective April 1, 2007. 

The law provides that all or any part of a Veteran's pension 
or compensation benefits may be apportioned.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. § 3.450 (2009).  Additionally, 
where hardship is shown to exist, compensation benefits may 
be specially apportioned between the Veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  A Veteran's benefits will not be 
apportioned until the estranged spouse of a Veteran files 
claim for an apportioned share.  If there are any children of 
the Veteran not in his custody an apportionment will not be 
authorized unless and until a claim for an apportioned share 
is filed in their behalf.  38 C.F.R. § 3.458(g) (2009). 

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002). 

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2009).  

Regulations concerning effective dates for apportionment 
provide that for original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim was received for an apportionment of 
the Veteran's award, apportionment will be effective the day 
following date of last payment if a claim for apportionment 
is received within one year after that date.  38 C.F.R. 
§ 3.400(e) (2009). 

The appellant's claim for apportionment on behalf of the 
Veteran's children was received by VA on March 12, 2007.  
Thus, the apportionment is effective from the first day of 
the month following the month in which the claim was 
received, April 1, 2007.  38 C.F.R. § 3.400(a), (e) (2009).  
Since the effective date in this case is governed by the date 
of receipt of the claim for the apportionment, there is no 
basis for awarding apportionment any earlier than the month 
following the date of claim for the apportionment.  While the 
Board acknowledges that the two minor children had been in 
the appellant's custody since the divorce, but she had not 
known of their eligibility for apportionment until the 
previous year, there is simply no legal authority for the 
award of an earlier effective date for apportionment of the 
Veteran's VA benefits. 

In sum, the pertinent facts are not in dispute.  The 
appellant first submitted a claim for apportionment of the 
Veteran's benefits in March 2007 and the law is dispositive.  
Thus, there is no legal basis to award an earlier effective 
date for the grant of the apportionment of the Veteran's VA 
benefits.  Accordingly, the claim must be denied as a matter 
of law.  The preponderance of the evidence is against the 
claim which must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

The provisions regarding VA's duties to provide notice and 
assistance to claimants have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534 (2002).  

ORDER

An effective date earlier than April 1, 2007, for the grant 
of apportionment of the Veteran's VA benefits on behalf of 
his two minor children is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


